In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-01-325 CR

NO. 09-01-326 CR

____________________


GREG RODRIGUEZ, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the County Court at Law No. 1
Angelina County, Texas

Trial Cause Nos. 01-0034 and 01-0035




MEMORANDUM OPINION
	In a consolidated jury trial, Greg Rodriguez was convicted for resisting search
(Cause No. 01-0034; Appeal No. 09-01-325 CR) and resisting arrest (Cause No. 01-0035;
Appeal No. 09-01-326 CR).  The trial court assessed punishment in each case at 6 months
of confinement and a $1,000 fine, but suspended imposition of the sentence and placed
Rodriguez on community supervision for two years. 

	Rodriguez filed notice of appeal, but did not seek indigent status and failed to make
arrangements for preparation of a reporter's record.  On January 10, 2002, we notified the
parties that the appeals would be submitted on the clerk's records alone.  Tex. R. App. P.
37.3(c).  We subsequently abated the appeal and remanded the cause to the trial court for
a hearing to determine why the appellant's briefs had not been filed.  Tex. R. App. P.
38.8.  The trial court found the appellant did not desire to continue the appeals.  On April
11, 2002, we reinstated the appeals and ordered that the appeals be submitted without
briefs.  Tex. R. App. P. 38.8(b)(4); Tex. R. App. P. 39.9.  Because the appeals involve
the application of well-settled principles of law, we deliver this memorandum opinion.  
See Tex. R. App. P. 47.1.
	We have conducted a diligent review of the record and conclude that the trial court
committed no fundamental error.  Meza v. State, 742 S.W.2d 708 (Tex. App.--Corpus
Christi 1987, no pet.).  The judgments of the trial court are affirmed.
	AFFIRMED.
								PER CURIAM
Submitted on May 2, 2002
Opinion Delivered May 8, 2002
Do Not Publish

Before Walker, C.J., Burgess and Gaultney, JJ.